DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-10 are pending.  Claims 3-6 and 8-10 were amended in a preliminary amendment filed 3/20/2020.  Claims 1-10 are presently examined. 

Election/Restrictions
Applicant’s election of the species of Formulation F (see, e.g., Spec. filed 3/20/2020 at Tables 3 & 5) in the reply filed on 11/03/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The elected species of Formulation F is understood to consist of approximately 0.2 mL total volume (see, e.g., Spec. filed 03/20/2020 at ¶[0162]), 141 µg/mL of Teriparatide, 30 mg/mL of D-Mannitol, 5.5 mg/mL of Sodium Chloride, 0.1 mg/mL of L-Methionine, and 0.1385 mM of HCl, with a pH of 4.6 (see, e.g., Spec. filed 3/20/2020 at Table 2 at ¶[0159], ¶¶[0158]-[0159]).
Following an extensive search and examination, the originally elected species has been deemed obvious in view of the prior art as set forth below.  
Per MPEP § 803.02(III)(A), examination has not been extended to non-elected species at this time.  However, during search and examination of the elected species art pertinent to non-
Accordingly, claims 1-10 are presently examined.
	
Priority
	The earliest priority claim is to JP2017-182615, filed 09/22/2017, which is presently acknowledged.

Information Disclosure Statement
The IDS forms submitted on 6/19/2020 and 8/13/2021 are acknowledged and presently considered. 
Applicant is advised that the forms were almost illegible due to the low quality of the scans.  Applicant should use higher quality scans to ensure legibility of subsequently filed documents.
Applicant should note that some documents disclosed on the IDS form submitted on 6/19/2020 were not considered since they did not conform to 37 CFR 1.98(b) by providing proper page numbers, as 37 CFR 1.98(b) requires that each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication.  See MPEP 609.04(a).  
References that were not considered have been indicated by strike-though on the attached IDS forms.  Although not considered, these documents have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is 

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Instant claim 1 is understood to be representative of the pending invention.  Claim 1 presently recites:
1. A liquid pharmaceutical preparation for subcutaneous administration in human comprising 28.2 µg of Component 1 in a unit dose in terms of teriparatide, 
the Component 1 being teriparatide or a salt thereof, 
wherein the Component 1 concentration is from 80 to 240 µg/mL.
The metes and bounds of the claim scope have been interpreted as set forth below.
The transitional phrase “comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
see, e.g., MPEP § 2111.03(II)).  When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole (see, e.g., MPEP § 2111.03(II)).
	The preamble phrase at claim 1 reciting “liquid pharmaceutical preparation for subcutaneous administration in human” is understood to limit the claim scope to non-toxic embodiments, suitable for pharmaceutical administration via a subcutaneous injection (see, e.g., MPEP §§ 2111.02(I)-(II)).
	The term “teriparatide” is understood to refer to an N-terminal fragment of PTH (parathyroid hormone), consisting of PTH(1-34), which has the sequence
SVSEIQLMHNLGKHLNSMERVEWLRKKLQDVHNF; 
which may be written as
H-Ser-Val-Ser-Glu-Ile-Gln-Leu-Met-His-Asn-Leu-Gly-Lys-His-Leu-Asn-Ser-Met-Glu-Arg-Val-Glu-Trp-Leu-Arg-Lys-Lys-Leu-Gln-Asp-Val-His-Asn-Phe-OH.
The compound of teriparatide is also known as FORTEO, FORSTEO, hPTH(1-34), human Parathyroid Hormone (1-34), UNII-10T9CSU89I, 10T9CSU89I, Teriparatida [Spanish], HPTH- (1-34), AKOS015994659, MN 10-T, HSDB 7367, CHEBI:135983, HS-2025, ZT034, DB06285, and PARATHAR, among other names.
	At instant claim 1, the unit dose claimed encompasses exactly 28.2 µg of “teriparatide or a salt thereof”, wherein the concentration is identified as “from 80 to 240 µg/ml” (see, e.g., instant claim 1).  Accordingly, the concentration range coupled with the exact amount in µg acts to limit the total volume of the unit dosage.  Specifically, the claimed product must have a total 0.1175 to 0.3525 mL.  Claim 2 further narrows the total volume of the unit dosage form to 0.141 to 0.282 mL.
	Claim 3 presently recites a “wherein” clause reciting
....wherein Tmax calculated by an analysis independent of pharmacokinetic models (NCA (Non Compartmental Analysis)) to the time of administration of a unit dose is from 0.5 to 0.7 (1/hr).
This “wherein” clause renders the claim scope ambiguous, because the clause implies the presence of an unclaimed method step, namely administration of the compound at claim 1 into some patient followed by some calculation step (see, e.g., Spec. filed 3/20/2020 at ¶¶[0100]-[0103], noting the corresponding description includes collection of samples before and after subcutaneous administration).  Critically, the claimed invention is a product, not a method.  Per MPEP § 2173.05(p), a single claim directed to both a product and method steps involving the product renders the claim indefinite (see, e.g., MPEP § 2173.05(p)).  Furthermore, in the absence of an administration step, the reference to Tmax lack antecedent basis.  Furthermore, the reference to “NCA” within a parenthetical raises material and substantial concerns regarding whether or not the parenthetical is a limitation or exemplary language (see, e.g., MPEP § 2173.05(d)).  Similarly, the recitation of “(1/hr)” in parentheses is confusing; if this recitation is the applicable unit, then it should be so presented (see, e.g., “µg/mL” at claim 1 without parentheses); accordingly, such presentation is objectionable because it is confusing.  For purposes of applying prior art, claim 4 has been rejected as indefinite, objected as confusing, and withdrawn from further examination for purposes of applying prior art.
	Claim 4 presently recites a “wherein” clause reciting
....wherein the time course in a state of a plasma concentration of the Component 1 of 100 pg/ml or more after administration of a unit dose is less than 2.1 (hr), and the time course in a state of a plasma concentration of the Component 1 of 250 pg/ml or more after administration of a unit dose is less than 1.0 (hr).
unclaimed method step, namely administration of the compound at claim 1 into some patient followed by a plasma concentration time course (see, e.g., Spec. filed 3/20/2020 at ¶¶[0074]-[0075], noting the corresponding description is “after subcutaneous administration).  Critically, the claimed invention is a product, not a method.  Per MPEP § 2173.05(p), a single claim directed to both a product and method steps involving the product renders the claim indefinite (see, e.g., MPEP § 2173.05(p)).  Similarly, the recitation of “(hr)” in parentheses is confusing; if this recitation is the applicable unit, then it should be so presented (see, e.g., “µg/mL” at claim 1 without parentheses); accordingly, such presentation is objectionable because it is confusing.  For purposes of applying prior art, claim 4 has been rejected as indefinite, objected as confusing, and withdrawn from further examination for purposes of applying prior art.
	Claim 5 recites the phrase:
...for use in administration to postmenopausal women.
This is understood to be a recitation of intended or expected utility fully satisfied by all embodiments within the genus set forth at claim 1 (see, e.g., MPEP § 2111.02(II)).  This is reasonable, because the “for use” recitation is not associated with any structure/function teaching set forth in the original disclosure.  Therefore, the “for use” recitation is not reasonably interpretable as a functional limitation that would alter the structure of the product recited at instant claim 1. Therefore, any prior art structure capable of performing the intended use as recited in the preamble meets the claim, including the scope set forth at instant claim 1 (see, e.g., MPEP § 2111.02(II); see also MPEP § 2111.04, noting that claim scope is not limited by claim 
	Claim 6 recites a “wherein” clause as follows:
....wherein in the Component 1, the number of amino acid residues that form an α-helical structure is 4.5 or more and 5.5 or less.
This “wherein” clause renders the claim scope ambiguous.  Component 1 is positively and unambiguously identified as “teriparatide”, which is PTH(1-34) and has the art-recognized sequence of SVSEIQLMHNLGKHLNSMERVEWLRKKLQDVHNF.  Therefore, the number of amino acids capable of forming a helical structure is an inherent characteristic of the sequence.  Critically, the “wherein” statement ambiguously refers to fractional amino acids (e.g., “4.5” and “5.5”), and fractional amino acids are not physically defined on record (e.g., what is “half” of a lysine?).  Helical formation is solvent dependent, and no solvent is specified at claim 6.  Accordingly, for purposes of applying prior art, the Examiner notes that “5” is the only non-fractional integer within the range of “4.5 [to] 5.5”, and therefore it is understood that claim 6 is directed to embodiments wherein five amino acids “form an α-helical structure” within any pharmaceutical preparation formulation within the scope of instant claim 1.  Accordingly, under this interpretation, claim 6 has been rejected for the same reasons as applied to claim 1, and both claims are understood to have the same scope.  In addition, claim 6 has been rejected as indefinite.
	Claim 7 is directed to a “wherein” clause that further defines how “the number of amino acid residues” at claim 6 should be determined (see, e.g., instant claim 7).  However, like claim 6, claim 7 fails to specify any solvent.  Furthermore, the “number of amino acid residues” is not literally identified by “Estimation formula 1”, but instead the formula provides an “α-Helix unclaimed formulation comprising a substantially more concentrated concentration of 0.1 to 0.3 mg/mL of teriparatide.  The relevance of the determination of claim 7 to the actual claimed product at claim 1 is not disclosed. As noted above regarding instant claim 6, the only integer value identifiable at claim 6 is five.  Accordingly, for purposes of applying prior art, the Examiner notes that “5” is the only non-fractional integer within the range of “4.5 [to] 5.5” as recited at claim 6, and therefore it is understood that claim 7, which depends upon claim 6, is directed to embodiments wherein five amino acids “form an α-helical structure” within any pharmaceutical preparation formulation within the scope of instant claim 1.  Accordingly, under this interpretation, claims 6-7 has been rejected for the same reasons as applied to claim 1, and all claims are understood to have the same scope.  In addition, claims 6-7 have been rejected as indefinite.
	Claim 8 is understood to limit the scope of claim 1 to a particular species of teriparatide salt, namely teriparatide acetate.
	Claim 9 recites a “wherein” clause as follows:
....wherein the liquid pharmaceutical preparation for subcutaneous administration in human is an aqueous pharmaceutical preparation for subcutaneous administration in human (excluding reconstructs of freeze-dried preparations).
This “wherein” clause renders the claim scope ambiguous.  The “wherein” clause at best specifies that water is present (i.e., “aqueous”).  However, the term “reconstructs” is undefined on record, and therefore ambiguous, and additionally lacks antecedent basis.  Furthermore, it is prima facie unknown if the parenthetical is a limitation or exemplary language (see, e.g., MPEP § 2173.05(d)).  Furthermore, if the phrase “excluding reconstructs of freeze-dried preparations” is intended to be an exclusionary proviso, it appears to recite product-by-process language within a product claim.  Per MPEP § 2113(I), the effect of this product-by process language is unclear because for a product claim “determination of patentability is based on the product itself” and see, e.g., MPEP § 2113(I)).  Here, zero structural differences have been identified among the claimed compounds within the scope of claim 1 and 9, and the presumably excluded compounds defined by product-by-process language as set forth at claim 9.  Therefore, it is prima facie unknown what actual structures are encompassed by pending claim 9 since the structures exclude and included appear to be identical in scope (see, e.g., MPEP § 2113(I)).  For purposes of applying prior art, claim 9 has been rejected as indefinite and withdrawn from further examination for purposes of applying prior art.
Claim 10 recites a “wherein” clause that is understood to further limit the scope of instant claim 1 by specifying that the liquid pharmaceutical preparation is aqueous and contains water as a solvent.
Additional claim interpretations have been set forth below.

Claim Objections
Claims 1 and 3-4 are objected to because of the following informalities:  
At claim 1, the phrase “in a unit dose in terms of teriparatide” contains the phrase “in terms of teriparatide”, which appears to be superfluous language. A “unit dose” is the amount of a medication administered to a patient in a single dose.  This means every chemical component present is necessarily in the amount “administered to a patient in a single dose”.  Furthermore, the exact amount of teriparatide is expressly limited to 28.2 µg.  Accordingly, the phrase “in terms of teriparatide” is unnecessary and superfluous because it does not further limit or identify the claimed compound.  Superfluous language is confusing and should be removed to enhance claim clarity.

Claim 4 recites the phrase “less than 2.1 (hr)” and “less than 1.0 (hr)”.  It is unclear why the unit is set forth as a parenthetical in this part of claim 4, but not at claims 1, 7, or the remainder of claim 4.  The units should be set forth in a consistent manner in all claims.
Appropriate correction is required.

Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6-7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite because claim 3 presently recites a “wherein” clause as follows:
....wherein Tmax calculated by an analysis independent of pharmacokinetic models (NCA (Non Compartmental Analysis)) to the time of administration of a unit dose is from 0.5 to 0.7 (1/hr).
This “wherein” clause renders the claim scope ambiguous, because the clause implies the presence of one or more unclaimed method steps, namely administration of the compound at see, e.g., Spec. filed 3/20/2020 at ¶¶[0100]-[0103], noting the corresponding description includes collection of samples before and after subcutaneous administration).  Accordingly, as written, claim 3 is reasonably inferred to be indefinite because it reasonably is a product claim that appears to refer to method steps (see, e.g., MPEP § 2173.05(p), noting that a single claim directed to both a product and method steps involving the product renders the claim indefinite).  In the absence of an administration step, the reference to Tmax lacks antecedent basis since it is not an inherent part of the product as presently claimed.  In addition, the “wherein” clause refers to “NCA” within a parenthetical, which therefore raises material and substantial concerns regarding whether or not the parenthetical is a limitation or merely exemplary language (see, e.g., MPEP § 2173.05(d)).  Accordingly, the metes and bounds of instant claim 3 are indefinite because claim 3 appears to require or imply the presence of unspecified method steps in a product claim (see, e.g., MPEP § 2173.05(p), § 2173.05(d)).  For purposes of applying prior art, examination of claim 3 in view of the prior art is presently precluded, because it is prima facie unclear how the scope of claim 3 differs from instant claim 1, and what the metes and bounds of claim 3 are intended to be. 
Claim 4 is indefinite because claim 4 presently recites a “wherein” clause as follows:
....wherein the time course in a state of a plasma concentration of the Component 1 of 100 pg/ml or more after administration of a unit dose is less than 2.1 (hr), and the time course in a state of a plasma concentration of the Component 1 of 250 pg/ml or more after administration of a unit dose is less than 1.0 (hr).
This “wherein” clause renders the claim scope ambiguous for multiple reasons.  First, the phrase “time course in a state of a plasma” lacks antecedent basis.  Second, “plasma concentration” lacks antecedent basis.  Third, presumably the phrase “time course in a state of a plasma” implies the presence of some unspecified, unclaimed method steps, such as the administration of the compound at claim 1 into some patient followed by a plasma concentration time course (see, e.g., Spec. filed 3/20/2020 at ¶¶[0074]-[0075], noting the corresponding description is “after subcutaneous administration).  Critically, the claimed invention is a product, not a method.  Per MPEP § 2173.05(p), a single claim directed to both a product and method steps involving the product renders the claim indefinite (see, e.g., MPEP § 2173.05(p)).  Accordingly, the metes and bounds of instant claim 4 are indefinite because claim 4 appears to require or imply the presence of unspecified method steps in a product claim (see, e.g., MPEP § 2173.05).  For purposes of applying prior art, examination of claim 4 in view of the prior art is presently precluded, because it is prima facie unclear how the scope of claim 4 differs from instant claim 1, and what the metes and bounds of claim 4 are intended to be. 
	Claim 6 is indefinite.  Claim 6 depends from instant claim 1.  Claim 6 presently recites a “wherein” clause as follows:
....wherein in the Component 1, the number of amino acid residues that form an α-helical structure is 4.5 or more and 5.5 or less.
This clause is ambiguous because Component 1 is positively and unambiguously identified as “teriparatide”, which is PTH(1-34) and has the art-recognized sequence of
SVSEIQLMHNLGKHLNSMERVEWLRKKLQDVHNF.  
Therefore, the number of amino acids capable of forming a helical structure is an inherent characteristic of the sequence; furthermore the number of amino acids that actually form a helical structure depends upon the solvent conditions at issue, which are not specified in the claim.  Furthermore, the “wherein” statement at claim 6 ambiguously refers to fractional amino acids (e.g., “4.5” and “5.5”), and fractional amino acids are not physically defined on record (e.g., what is “half” of a lysine?).  In the absence of any clarification of the solvent conditions at issue, the fact that the total number of amino acids capable of forming a helical structure is an inherent property of teriparatide, and in view of the ambiguous reference to fractional amino acids, the prima facie ambiguous.  For purposes of applying prior art, it is noted that the parameters of claim 6 may be satisfied by all, some, or none of the embodiments encompassed by instant claim 1.  In the instant action, it is presumed that claim 6 is fully satisfied by all embodiments within the scope of instant claim 1.  However, Applicant is advised that upon further clarification in a subsequent Reply, instant claim 6 may be withdrawn from examination upon evidence that the originally elected species does not read upon the pending claims. 
	Claim 7 is rejected as indefinite as explained herein.  Claim 7 depends from an indefinite base claims (i.e., instant claim 6).  Ostensibly, claim 7 is understood to further define how “the number of amino acid residues” at claim 6 should be determined.  However, the relevance of claim 7 is unclear because the calculation at claim 7 
(i) fails to specify any particular solvent, wherein solvent effects on helicity is well-known by artisans, 
(ii) utilizes an unclaimed formulation comprising a substantially more concentrated dosage of 0.1 to 0.3 mg/mL of teriparatide, which has unknown relevance to the claimed invention as set forth at instant claims 1 and 6,
 (iii) requires performance of CD on an unclaimed embodiment (see, e.g., Claim 7 at “Measurement condition” 1-4; see also MPEP § 2173.05(p)), and 
(iv) the calculation at claim 7 appears to be missing an unknown number of steps, because although claim 7 ostensibly identifies the “number of amino acid residues” at claim 6, claim 7 does not literally identify the number of amino acid residues, because “Estimation formula 1” yields an “α-Helix Content Ratio” attributable to an unclaimed formulation rather than a “number of amino acid residues” as specified at line 2 of the claim.  
Therefore, even if relevance was shown, and method steps properly recited as in a product-by-process formulation, the “Estimation formula 1” as written would still be indefinite because it is incomplete and fails to yield the information identified by the claim.  For purposes of applying prior art, examination of claim 7 in view of the prior art is presently precluded.  Upon clarification that claim 7 reads upon a recognizable subset of structures within the scope of 
	Claim 9 is rejected as indefinite as explained herein. Claim 9 recites a “wherein” clause as follows:
....wherein the liquid pharmaceutical preparation for subcutaneous administration in human is an aqueous pharmaceutical preparation for subcutaneous administration in human (excluding reconstructs of freeze-dried preparations).
The term “reconstructs” is undefined on record and is therefore ambiguous in the context of instant claim 9.  Furthermore, “reconstructs” lacks antecedent basis.  Furthermore, it is prima facie unknown if the parenthetical is a limitation or exemplary language (see, e.g., MPEP § 2173.05(d)).  If limiting, the parenthetical limitation raises additional issues.  Specifically, if the phrase “excluding reconstructs of freeze-dried preparations” is intended to be an exclusionary proviso, it appears to recite product-by-process language within a product claim.  Per MPEP § 2113(I), the effect of this product-by process language is unclear because for a product claim “determination of patentability is based on the product itself” and therefore “[t]he patentability of a product does not depend on its method of production” (see, e.g., MPEP § 2113(I)).  Here, zero structural differences have been identified among the claimed compounds within the scope of claims 1 and the structures encompassed by “reconstructs of freeze-dried preparations” as set forth at claim 9.  This is problematic because the exclusionary proviso would appear to exclude all possible structures encompassed by instant claim 1 (see, e.g., MPEP § 2113(I)).  Accordingly, if the exemplary language is a proviso, then the proviso appears to exclude all structures claimed at instant claim 1, leaving a null claim scope.  Therefore, it is prima facie unknown what actual structures (if any) are encompassed by indefinite claim 9 (see, e.g., MPEP § 2113(I)).  For purposes of applying prior art, examination of claim 9 in view of the prior art is presently precluded.  Upon clarification that claim 9 reads upon examined structures of instant claim 1, claim 9 would be rejected for the same reasons applicable to claim 1 as set forth below.
	Accordingly, claims 3-4, 6-7, and 9 are rejected under 35 USC 112(b).  
Further examination of claims 3-4, 7, and 9 in view of 35 USC 102 or 103 is presently precluded at this time as noted above.  Upon clarification and/or amendment, such claims may be withdrawn or rejected for the reasons applied to the originally elected species below. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 depends from instant claim 1 and merely recites an intended use, namely “for use in administration to postmenopausal women” (see, e.g., claim 5 as filed 3/20/2020).  This clause is reasonably understood to be a recitation of intended or expected utility fully satisfied by all embodiments within the genus set forth at claim 1 (see, e.g., MPEP § 2111.02(II)).  This is reasonable, because the “for use” recitation is not associated with any specific or specialized structure/function teaching set forth in the original disclosure that further narrows the scope of see, e.g., MPEP § 2111.02(II); see also MPEP § 2111.04, noting that claim scope is not limited by claim language that does not limit a claim to a particular structure).  Therefore, in view of the instant record, claim 5 appears to have the same scope as instant claim 1.  Therefore, claim 5 is rejected for failing to further limit the subject matter of the claim upon which it depends.
If Applicant disagrees, Applicant should (i) clearly and unambiguously identify a description in the originally filed disclosure that reasonably informs artisans that the clause(s) at issue are/were identified as functional limitations further limiting the genus of structures encompassed by instant claim 1; and (ii) unambiguously identify what exact structures within the scope of claim 1 are excluded from the scope of the dependent claim(s) in view of the functional limitation.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 5 is rejected.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-6, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Skiraki et al. (Effects of a single injection of teriparatide on bone turnover markers in postmenopausal women, Osteoporos Int., vol. 24:219-226 (online Oct. 24, 2012); hereafter “Skiraki”).
Claim Interpretation: The applicable claim interpretation has been set forth above and is incorporated by reference into the instant rejection.
Per MPEP § 2112(III), “[w]here applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 /103 rejection is appropriate for these types of claims as well as for composition claims.”
Regarding instant claims 1-2, 5, 6, 8, and 10, Skiraki teaches and discloses a liquid pharmaceutical composition, suitable for subcutaneous administration, comprising 28.2 µg of teriparatide acetate, which was given to post-menopausal women (see, e.g., Skiraki at title, abstract, 220 at col II at § “Study Design”, 220 at col II at § “Outcome Measures”, 221 at col II at § Subjects, 221 at col II at § Pharmacokinetics, Table 1 at 221, Fig. 1 on 222, 226 at 1st full ¶; wherein the use of the acetate salt is understood to also indicate the use of an aqueous solvent). 
The prior art of Skiraki differs from the instant claims as follows: Skiraki is silent regarding the volume of the injection (i.e., the concentration from 80 to 240 µg/mL at instant claim 1, and the concentration from 100 to 200 µg/mL as recited at instant claim 2). 
Although Skiraki is silent regarding the exact volume utilized, the injections disclosed and utilized by Skiraki necessarily had a volume.  Therefore, the exact volume utilized in the prior art document is an inherent property that was not explicitly disclosed, and this is the single difference between the prior art and the invention recited at instant claims 1 and 2.  
Regarding anticipation, as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions or characteristics that are newly cited or is identical to an invention instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art.”  Per MPEP § 2112(V), the PTO can require an applicant to prove that the prior art does not necessarily or inherently possess the characteristics of his (or her) claimed invention. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977).  Accordingly, the prior art disclosure of pharmaceutical compositions comprising 28.2 µg of teriparatide acetate for use in subcutaneous injection and suitable for use in the treatment of osteoporosis in post-menopausal women, and characterized by an inherent but unspecified volume, is understood to anticipate the instant claims, and the burden is shifted to the Applicant to distinguish the instant invention over the prior art.
Regarding obviousness, MPEP § 2144.05(II)(A), notes that “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” because "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see, e.g., MPEP § 2144.05(II)(A); see also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  Here, there is no 
Accordingly, the instant claims are presumed anticipated by the prior art for the reasons set forth above.  Alternatively, the claims are obvious in view of the prior art, because at most the difference appears to be a difference in volume (i.e., concentration), but such differences are not critical and would not reasonably be expected to alter the utility of the prior art 28.2 µg teriparatide acetate subcutaneous injection dosages disclosed by the prior art as suitable for use in the treatment of osteoporosis in post-menopausal women.
Furthermore, there would be a reasonable expectation of success because it is well-within the ordinary skill in the art to make and utilize a 28.2 µg teriparatide acetate subcutaneous injection dosage suitable for use in the treatment of osteoporosis in post-menopausal women having the inherent volume utilized in the prior art, or a different volume suitable for subcutaneous injection and capable of delivering 28.2 µg teriparatide acetate to such patients.  The prior art clearly sets forth and teaches all substantive elements of the claimed invention and sets forth the expected outcome.
Accordingly, 1-2, 5-6, 8, and 10 are rejected.


Claims 1-2, 5-6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Skiraki et al. (Effects of a single injection of teriparatide on bone turnover markers in postmenopausal women, Osteoporos Int., vol. 24:219-226 (Oct. 24, 2012); hereafter “Skiraki”) in view of EP0920873A2 (June 9, 1999).
Claim Interpretation: The applicable claim interpretation has been set forth above and is incorporated by reference into the instant rejection.
Regarding instant claims 1-2, 5, 6, 8, and 10, Skiraki teaches and discloses a liquid pharmaceutical composition, suitable for subcutaneous administration, comprising 28.2 µg of teriparatide acetate, which was given to post-menopausal women (see, e.g., Skiraki at title, abstract, 220 at col II at § “Study Design”, 220 at col II at § “Outcome Measures”, 221 at col II at § Subjects, 221 at col II at § Pharmacokinetics, Table 1 at 221, Fig. 1 on 222, 226 at 1st full ¶; wherein the use of the acetate salt is understood to also indicate the use of an aqueous solvent). 
The prior art of Skiraki differs from the instant claims as follows: Skiraki is silent regarding (i) the volume of the injection (i.e., the concentration from 80 to 240 µg/mL at instant claim 1, and the concentration from 100 to 200 µg/mL as recited at instant claim 2), (ii) the pH of the injection, and (iii) the presence or absence of mannitol in the injection. 
EP0920873A2 pertains to stabilized teriparatide solutions (see, e.g., EP’873 at abs, claims 1-3, 6, 8-10, 14, and 16-17), including aqueous solutions suitable for subcutaneous administration (see, e.g., EP’873 at id.; see also id. at ¶[0022]).  EP’873 informs artisans that teriparatide solutions were routinely made with stabilizing agents, buffering agents, and parenterally acceptable preservatives in an aqueous solution (see, e.g., EP’873 at ¶¶[0011]-[0012], [0017]-[0018], claims 1-3, 6, 8-10, 14, and 16-17).
The “wherein” clause at instant claims 1-2 are understood to limit the volume of the claimed dosage.  Such limitations would require that the claimed dosages must have a volume of about 0.3525 mL (e.g., 28.2µg/(80µg/mL)) to about 0.1175 mL (e.g., 28.2µg/(240µg/mL)).  Although the primary reference is silent regarding this aspect, in view of EP’873 an artisan would reasonably infer that the injection volume utilized by the primary reference would Regarding the volume and concentration of teriparatide solutions, the primary reference is silent regarding the volume of the disclosed teriparatide acetate solution.  However, EP’873 explicitly identifies that 
Osteoporosis therapy entails administration . . . by injection, desirably subcutaneous injection, in unit doses . . . . within the range from 25 µg PTH/mL of injected solution to 1000 µg/mL of injected solution per patient, with injection volumes being desirably from 0.02 to 1.3 mL.
(see, e.g., EP’873 at¶[0022], emphasis added)
Therefore, the general usage of unit dosages of teriparatide solutions suitable for use in subcutaneous injections was known in the prior art, and such formulations were art-recognized as suitable for use in the treatment of osteoporosis at an overlapping concentration range and at overlapping injection volumes as presently claimed circa 1999.  Per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  
Regarding the pH of teriparatide solutions, the primary reference is silent regarding the pH of the disclosed teriparatide acetate solution.  However, the art directs artisans to a narrow pH range appropriate for such teriparatide solutions as explained below.  Specifically, EP’873 directs artisans to make and use teriparatide solutions having a preferred pH within the range of 3-6 (see, e.g., EP’873 at ¶[0018]), and additionally directs artisans to the narrower range of 3.5 to 5.5, which is reasonably inferred to be a more preferred range suitable for teriparatide solutions (see, e.g., EP’873 at ¶[0025]). Notably, the pH of the originally elected species overlaps or lies inside the prior art range of pH 3 to pH 6 (and 3.5 to 5.5), and per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
Regarding the presence of D-mannitol1, the primary reference is silent regarding the presence of mannitol in the disclosed teriparatide acetate solution.  However, the usage of mannitol as an excipient in such formulations was known in the art, and artisans had explicit guidance to utilize mannitol in teriparatide acetate solutions as identified herein. Specifically, EP’873 provides explicit guidance directing artisans to use mannitol in teriparatide formulations (see, e.g., EP’873 at ¶¶[0017], [0020], [0021], [0025], claims 1, 5-6).  EP’873 informs artisans that mannitol functions as a “[p]articularly useful stabilizing agent” (see id. at ¶[0021]), and “bulking agent” (see id. at Table 3 at ¶[0032] on page 6).  Regarding the amount of D-mannitol present, EP’873 explicitly teaches artisans that mannitol should be present in teriparatide formulations within the range of “about 1 to about 20 wt%” (see, e.g., EP’873 at ¶[0017]), and then provides guidance via exemplified embodiments to the narrower range of 25 mg/mL to 50 mg/mL (see, e.g., EP’873 at ¶¶[0028]-[0029], and Table 3 at ¶[0032] on page 6, jointly disclosing over 15 exemplified embodiments utilizing either 50 mg/mL, 45.4 mg/mL, 40 mg/mL, 30 mg/mL, or 25 mg/mL).  Notably, the amount of mannitol present in the originally elected species overlaps or lies inside the prior art range of 25 mg/mL to 50 mg/mL, and per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): 
First, the invention is the combination of prior art elements (i.e., the 28.2 µg teriparatide acetate subcutaneous injection taught by the primary reference, the known stabilizing agent of mannitol used within a known concentration range, an injection volume suitable for subcutaneous administration within the known range taught by EP’873, and a buffer at a suitable concentration to achieve a pH within the known range taught by EP’873) according to known methods of formulating teriparatide subcutaneous injections as taught by EP’873, which would predictably yield a 28.2 µg teriparatide acetate subcutaneous injection having an injection volume ranging from 0.02 to 1.3 mL, mannitol at a concentration of 25 mg/mL to 50 mg/mL, and a pH of pH 3 to pH 6 (and 3.5 to 5.5), wherein such formulations would be predicted and expected to be suitable for the treatment of osteoporosis in post-menopausal women via subcutaneous administration (see, e.g., MPEP § 2143(I)(A), MPEP § 2144.05(I)).  Furthermore, each element would merely perform its art-recognized function in combination as it does separately.
Second, the invention is the simple substitution or application of known elements (or parameters) in the teriparatide acetate solution arts (e.g., injection volumes, pH, stabilizers such as mannitol) into the 28.2 µg teriparatide acetate subcutaneous injection taught by the primary reference, wherein such simple substitution or application would yield predictable results, namely obvious variants (functional equivalents) of 28.2 µg teriparatide acetate subcutaneous injections predicted and expected to be suitable for the treatment of osteoporosis in post-menopausal women via subcutaneous administration (see, e.g.
Third, the claimed invention appears to be directed to the application of routine optimization of the injection volume, pH, and amount of stabilizing agent of mannitol utilized in the 28.2 µg teriparatide acetate subcutaneous injection taught by the primary reference; wherein each such aspect was known in the prior art and was only varied over known ranges identified by EP’873 to yield suitable teriparatide solutions; Per MPEP § 2144.05(II), “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, at least because “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”; therefore “a mere carrying forward of an original [] conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent”; here, no criticality of range has been demonstrated and no unexpected results have been identified on record commensurate in scope with the requirements of MPEP 716.02 (see, e.g., MPEP § 2144.05(II)).
Therefore, the claimed invention is obvious in view of the prior art.
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well-within the ordinary skill in the art to simply optimize or modify a known 28.2 µg teriparatide acetate subcutaneous injection as taught by the primary reference, by altering known parameters of such solutions (e.g., injection volumes, pH, 
Accordingly, claims 1-2, 5-6, 8, and 10 are rejected. 

Claims 1-2, 5-6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Skiraki in view of EP0920873A2 as applied to claims 1-2, 5-6, 8, and 10 above, and further in view of FORTEO® Label (see, e.g., FORTEO® Full Prescribing Information Label, 15 pages (March 21, 2012), also available at https://www.accessdata.fda.gov/‌drugsatfda_docs/‌label/‌2013/021318s036lbl.pdf (last visited 2/7/2022); hereafter “FDA_Label”).
Claim Interpretation: The applicable claim interpretation has been set forth above and is incorporated by reference into the instant rejection.  This rejection addresses specifics of the originally elected species, which is presently not explicitly claimed.
The teachings of Skiraki in view of EP0920873A2 as applied to claims 1-2, 5-6, 8, and 10 has been set forth in a preceding rejection, and those teachings and discussions are incorporated into the instant rejection.  
The prior art of Skiraki in view of EP’873 differs from the subgenus of compositions comprising the originally elected species of Formulation F as follows:  Shiraki in view of EP’873 does not explicitly identify the usage of hydrochloric acid to obtain a pH of 4.6 (see, e.g., Spec. filed 3/20/2020 at Table 2 at ¶[0159], ¶¶[0158]-[0159], [0162]).
However, as noted in the preceding rejection, EP’873 fairly directs artisans to make and use teriparatide solutions having a preferred pH within the range of 3-6 (see, e.g., EP’873 at prima facie case of obviousness exists.  However, although EP’873 discloses this narrow range of pH values, it does not identify how the pH value is adjusted or specifically mention the use of hydrochloric acid.  However, an artisan in the teriparatide acetate solution arts would simply review known prior art formulations to reasonably ascertain typical additives utilized for such purposes.
FDA_Label is the label for FORTEO®, a commercially available teriparatide acetate solution utilized for subcutaneous administration, circa 2012 (see FDA_Label passim). The label identifies that “hydrochloric acid solution 10% and/or sodium hydroxide solution 10% may have been added to adjust the product to pH 4” (see, e.g., FDA_Label at § 11 on page 7).  Accordingly, the routine usage of hydrochloric acid to adjust the pH value of a teriparatide acetate solution was well-known in the teriparatide acetate solution arts circa 2015.  
Regarding the specific amount of hydrochloric acid utilized, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.  Here, hydrochloric acid is a result effective variable utilized to adjust pH to a desired value.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation."  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation."  Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."  Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  Since Applicant has pH 3 to pH 6 (see, e.g., EP’873 at ¶[0018], ¶[0025]), and it is reasonably inferred that pH may be adjusted to a desired amount within this range by the addition of hydrochloric acid (see, e.g., FDA_Label at § 11 on page 8/19), and such parameters would reasonably yield only the expected result (e.g., a 28.2 µg teriparatide acetate subcutaneous injection predicted and expected to be suitable for the treatment of osteoporosis in post-menopausal women via subcutaneous administration), absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of hydrochloric acid to add to obtain a desired pH value within the range of pH 3 to pH 6 disclosed by the prior art using normal optimization procedures known in the pH adjustment art and the teriparatide solution arts. 
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): 
First, the invention is the combination of prior art elements (i.e., the 28.2 µg teriparatide acetate subcutaneous injection taught by the primary reference, and the pH adjuster of hydrochloric acid taught by the tertiary reference, added in the amount necessary to obtain a pH value as disclosed by the secondary reference) according to known methods of formulating teriparatide subcutaneous injections as taught by EP’873 and suggested by FDA_Label, which would predictably yield a 28.2 µg teriparatide acetate subcutaneous injection comprising hydrochloric see, e.g., MPEP § 2143(I)(A), MPEP § 2144.05(I)).  Furthermore, each element would merely perform its art-recognized function in combination as it does separately.
Second, the invention is the simple substitution or application of known elements (or parameters) in the teriparatide acetate solution arts (e.g., the use of hydrochloric acid to adjust a pH to a desired value) into the 28.2 µg teriparatide acetate subcutaneous injection taught by the primary reference to obtain a desired pH value as identified by the secondary reference, wherein such applications would yield only predictable results, namely obvious variants (functional equivalents) of 28.2 µg teriparatide acetate subcutaneous injections predicted and expected to be suitable for the treatment of osteoporosis in post-menopausal women via subcutaneous administration (see, e.g., MPEP § 2143(I)(B), (C), and (G), MPEP § 2144.06(II), MPEP § 2144.07).  
Third, the claimed invention appears to be directed to the application of routine optimization of the pH utilized in the 28.2 µg teriparatide acetate subcutaneous injection taught by the primary reference; by utilizing the know compound of hydrochloric acid to adjust the pH to a desired value within the pH range disclosed by the secondary reference to predictably yield suitable teriparatide solutions; Per MPEP § 2144.05(II), “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, at least because “[t]he normal desire of see, e.g., MPEP § 2144.05(II)).
Therefore, the claimed invention is obvious in view of the prior art.
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well-within the ordinary skill in the art to simply optimize or adjust the pH of a known 28.2 µg teriparatide acetate subcutaneous injection as taught by the primary reference, by altering known parameters of such solutions (e.g., pH and amount of pH adjusting chemicals such as HCl), within known ranges taught in the prior art, to predictably and expectedly yield equivalent formulations of 28.2 µg teriparatide acetate subcutaneous injections suitable for the treatment of osteoporosis in post-menopausal women via subcutaneous administration as suggested by the prior art.
Accordingly, claims 1-2, 5-6, 8, and 10 are rejected. 


s 1-2, 5-6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Skiraki in view of EP0920873A2 and FDA_Label as applied to claims 1-2, 5-6, 8, and 10 above, and further in view of US 2003/0104996 A1 (Jun. 5, 2003).
Claim Interpretation: The applicable claim interpretation has been set forth above and is incorporated by reference into the instant rejection.  This rejection addresses additional parameters pertinent to the originally elected species, which is presently not explicitly claimed.
The teachings of Skiraki in view of EP0920873A2 and FDA_Label as applied to claims 1-2, 5-6, 8, and 10 has been set forth in a preceding rejection, and those teachings and discussions are incorporated into the instant rejection.  
The prior art of Skiraki in view of EP’873 and FDA_Label differs from the subgenus of compositions comprising the originally elected species of Formulation F as follows:  Shiraki in view of EP’873 and FDA_Label does not explicitly identify or disclose the usage of L-methionine or NaCl (see, e.g., Spec. filed 3/20/2020 at Table 2 at ¶[0159], ¶¶[0158]-[0159], [0162]).
US2003/0104996 pertains to general pharmaceutical formulations for peptides and proteins (see, e.g., US’996 at claims 1-4, 13-16, and 17). US’996 identifies an art-recognized problem, namely the oxidation of methionine residues of peptides and proteins in pharmaceutical formulations (see, e.g., US’996 at abs, ¶¶[0009]-[0010], claim 27).  Critically, the sequence of teriparatide contains methionine residues and therefore would be reasonable understood by artisans to be susceptible to oxidation as described by US’996 (id).  Notably, US’996 provides a solution to this problem, namely the inclusion of L-methionine in such formulations at a concentration of about 0.5 mM to 50 mM (see, e.g., US’996 at claims 1-2, 13-14, and 27), which is approximately 0.0746 mg/mL to 7.46 mg/mL (i.e., the MW of methionine is 149.21).  prima facie case of obviousness exists.  In sum, an artisan would be motivated to add L-methionine in an amount of approximately 0.0746 mg/mL to 7.46 mg/mL to the teriparatide acetate solution disclosed by the primary reference to predictably and desirably reduce the oxidation of methionine residues present in tetraparatide, which would predictably and expectedly improve the stabilization of the formulation (see, e.g., US’996 at claim 27, abs).
Regarding the usage and amount of sodium chloride, the primary reference is silent regarding the presence of sodium chloride in the disclosed teriparatide acetate solution.  However, the usage of sodium chloride as an excipient in such formulations was well-known in the pharmaceutical formulation arts, as identified herein.  Specifically, US’996 identifies that sodium chloride was an art-recognized isotonicity adjusting agent, useful “to render [a] solution isotonic and more compatible for injection” (see, e.g., US’996 at ¶[0035]).  US’996 identifies that sodium chloride is a “[t]ypical tonicity agent[]” that is “well known in the art”, “preferred”, and commonly utilized “within a concentration range of 0 mM to 200 mM” (see, e.g., US’996 at ¶[0035], emphasis added); which is equivalent to the range of about 0 mg/mL to 11.68 mg/mL (i.e., the MW of NaCl is 58.44).  Notably, per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In sum, an artisan would be motivated to utilize a known tonicity agent within a known concentration range to desirably render a solution isotonic and therefore more compatible for injection (see, e.g., US’996 at ¶[0035]).  
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was 
First, the invention is the combination of prior art elements (i.e., the 28.2 µg teriparatide acetate subcutaneous injection taught by the primary reference, and the methionine and NaCl as taught by US’996) according to known methods of formulating teriparatide subcutaneous injections as taught by EP’873 and as suggested by FDA_Label and US’996, wherein the usage of methionine and NaCl would predictably yield a 28.2 µg teriparatide acetate subcutaneous injection comprising methionine in an amount necessary to prevent oxidation and an amount of NaCl necessary to render the solution isotonic and compatible for injection, wherein such formulations would be predicted and expected to be suitable for the treatment of osteoporosis in post-menopausal women via subcutaneous administration (see, e.g., MPEP § 2143(I)(A), MPEP § 2144.05(I)).  Furthermore, each element would merely perform its art-recognized function in combination as it does separately.
Second, the invention is the simple substitution or application of known elements (or parameters) in the teriparatide acetate solution arts (e.g., sodium chloride and methionine) into the 28.2 µg teriparatide acetate subcutaneous injection taught by the primary reference, in the amounts suggested by US’996, to desirably obtain a 28.2 µg teriparatide acetate subcutaneous injections predicted and expected to be suitable for the treatment of osteoporosis in post-menopausal women via subcutaneous administration, which would be expected to have reduced oxidation of methionine residues of teriparatide and to be isotonic and compatible for see, e.g., MPEP § 2143(I)(B), (C), and (G), MPEP § 2144.06(II), MPEP § 2144.07).  
Therefore, the claimed invention is obvious in view of the prior art.
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well-within the ordinary skill in the art to make, use, or modify a known 28.2 µg teriparatide acetate subcutaneous injection as taught by the primary reference, by altering the excipient profile of the formulation by adding known excipients having known effects at known concentrations, to predictably and expectedly yield equivalent or improved formulations of 28.2 µg teriparatide acetate subcutaneous injections suitable for the treatment of osteoporosis in post-menopausal women via subcutaneous administration as suggested by the prior art.
Accordingly, claims 1-2, 5-6, 8, and 10 are rejected. 


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fujita et al. (Once-Weekly Injection of Low-Dose Teriparatide (28.2 µg) Reduced the Risk of Vertebral Fracture in Patients with Primary Osteoporosis, Calcif Tissue Int., vol. 94:170-175 (Online August 21, 2013); hereafter “Fujita”; cited in Restriction Requirement), explicitly disclosed liquid pharmaceutical preparations, suitable for injection into humans, comprising 28.2 µg of teriparatide (see, e.g., Fujita at title, abs, 170 at col II at final ¶).  The see, e.g., id., referencing the “TOWER” trials).
Nakamura et al. (Randomized Teriparatide [Human Parathyroid Hormone (PTH) 1–34] Once-Weekly Efficacy Research (TOWER) Trial for Examining the Reduction in New Vertebral Fractures in Subjects with Primary Osteoporosis and High Fracture Risk, J. Clin. Endocrinol. Metab., 97(9):3097-3106 (Sept. 2012); hereafter “Nakamura”; cited in Restriction Requirement) discloses the use of formulations comprising 28.2 µg of teriparatide (see, e.g., Nakamura at 3097 at § Intervention; 3102 at col II at 1st full ¶, referring to 28.2µg doses).
	Bak et al. (Physicochemical and Formulation Developability Assessment for Therapeutic Peptide Delivery—A Primer, AAPS J., vol. 17(1): 144–155 (online Nov. 15, 2014)) discloses and discusses pertinent issues relevant to therapeutic peptide formulations (see id., passim).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 D-mannitol is present in the originally elected species of Formulation F (and also present as non-elected Formulations C, D, E, and G).